Situation in Chad (debate)
The next item is the Council and Commission statements on the situation in Chad.
President-in-Office. - (SL) As you already know, the situation in Chad has deteriorated in the last few weeks. At the beginning of February the Chad rebels advanced on the capital N'Djamena and took the larger part of it. A few days later they withdrew, that is to say they were pushed eastwards towards the Chad-Sudan border. Attacks on the Chad government by the rebel groups at the beginning of February not only started the smouldering internal crisis, but also revealed its regional dimension. In other words, the rebels, aided by Sudan, arrived from Darfur. This is why, when debating the situation in Chad, we must take into account two interconnected aspects: the internal political aspect and the regional aspect.
When in February the European Council condemned the attacks by the Chad rebels on the Chad government, on the one hand it appealed for a political dialogue among the government, the opposition and the rebels, and on the other hand it emphasised the urgent need for a political dialogue between the governments of Chad and Sudan. We think that the governments of Chad and Sudan should be put under increased pressure to fulfil the obligations they undertook in various agreements. The Council appealed to both governments immediately to stop assisting and supplying armed groups and to improve mutual relations.
As regards the internal political situation in Chad, a political solution to the argument is the only way to achieve peace and stability in that country. The inclusive political process, which was indicated in the agreement reached in August 2007 between the Chad ruling party and the parties of the legitimate opposition, must continue. In this context, the European Union supports the efforts of the African Union for a peaceful solution to the conflict. The European Union joins the African Union and the United Nations in their unequivocal condemnation of the rebel attacks. We share their concern regarding the risk of further proliferation of the conflict.
We are also concerned because of the deterioration of the humanitarian situation. Ever-increasing hostilities have deepened the humanitarian tragedy and increased the already large number of refugees and displaced persons. More than 160 people have died in the fighting and approximately 1 000 have been wounded. Several tens of thousands of refugees have fled to neighbouring Cameroon and Nigeria. At the same time, because there are about 250 000 Darfur refugees in Chad, the humanitarian situation is very serious and demands the urgent full deployment of the European mission EUFOR TCHAD/RCA.
At the moment the security situation in the capital N'Djamena and in the greater part of the country, except in the east, has calmed down and is returning to normal following the latest fighting. However, the state of emergency which was declared on 15 February and was intended to last a fortnight has been extended to the middle of this month. This has caused the EU to declare its concern regarding the restriction of civil and media freedom in Chad.
Activities surrounding the deployment of the EUFOR mission resumed after a temporary interruption. The commander of the operation, General Nash, concluded that he would temporarily halt activities following the rebel attacks, to allow an evaluation of the new political and security situation. Deployment was continued without affecting the overall time frame of the operation, and the initial operating capability should still be reached by the middle of March.
The alarming situation in the region made the importance of the mandates of the EUFOR and United Nations missions even more obvious. The EUFOR mission testifies to the commitment of the European Union to aid the stabilisation of the region. Two things are required to reach the set targets: we urgently need security guaranteed by military and, secondly, the conflicting parties should be prepared to start a dialogue and negotiations.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, on my return from the mission to Chad from 20 to 22 January 2008, I had already stated that Chad ought to be an EU priority. The attempted coup at the beginning of February by armed rebel movements and ensuing events have served to reinforce this conviction.
I am still convinced that lasting stability in Chad depends on a political opening to all its internal components. That is the task the European Commission took on last year by facilitating and backing the political dialogue, which, as you know, produced the inter-Chadian agreement of 13 August 2007. I strongly believe that it is only this dialogue that can create the political perspective needed to guarantee stability in Chad and consolidate democracy. It must result in a reliable census and a review of the electoral system leading to free and transparent legislative elections in 2009.
I conveyed this message with some force to President Déby; this process had already begun through the monitoring committee. Recent events in N'Djamena caused setbacks to this process. Even though there was an attempted coup against the government, the extrajudicial arrest of a number of opposition leaders, civilians and people working in the media is completely regrettable and unacceptable. As a facilitator and observer of implementation of the inter-Chadian political agreement of 13 August, I was the first to voice my concerns on the subject to President Déby during my last visit to Chad on 27 February.
During the mission I urged President Déby and the political representatives of the presidential majority and the democratic opposition, that is, all responsible politicians in Chad, to relaunch the dynamics of political dialogue by restoring confidence among the various parties. This requires commitment by all the political players concerned, including President Déby of course, who confirmed his desire to continue as the guarantor of implementation of this political agreement. I was assured that the state of emergency declared in mid-February would come to an end in the terms laid down in the Constitution, i.e. in mid-March.
On the same occasion we requested and obtained from President Déby the release of Mr Lol Mahamat Choua, President of the Coordination of Political Parties for the Defence of the Constitution. Bernard Kouchner and I requested a meeting with him. We met him in person and he was thus released the following day. I am also particularly pleased to learn that Mr Ngarlejy Yorongar is in Strasbourg at the moment and may have met some of you, but I am obviously still concerned about the fate of Ibni Oumar Mahamat Saleh, who is still missing. This is why we successfully requested that President Déby establish an extended committee of inquiry with a substantial international presence, including representatives of the European Union, the OIF and the African Union. This committee must shed light on the arrests and disappearances. This will be an important initial step in restoring confidence and ensuring a return to normality in Chad.
The same message was also sent to members of the opposition. The solution lies in joint responsibility on the part of the government, the presidential majority and the opposition. I wish to conclude with a brief explanation of the regional context: the coup bid in Chad was largely the direct consequence of a deterioration in relations between Chad and Sudan. It is extremely difficult not to see the influence of the Khartoum authorities on the attempted coup.
It is therefore essential to put an end to the cross-contamination of the situations in Darfur and Chad. I welcome optimistically the regional initiatives for mediation between Chad and Sudan, which regional Heads of State or Government are now implementing, notably President Wade. The present situation proves, were any proof still required, that European military and civil forces must be urgently and rapidly deployed.
I now wish to mention the MINURCAT Mission in accordance with UN Resolution 1778 of 2007. The raison d'être of this military operation has been ascertained as never before. Hundreds of thousands of civilians are forced to live in extremely vulnerable conditions in eastern Chad, impatiently awaiting EUFOR deployment. The Commission will continue to mobilise all political instruments for humanitarian assistance and cooperation in response to the situation in Chad. I am awaiting the results of the mediation led by President Wade in order to determine or at least define when I will return, not only to Chad, but also to Khartoum. It is vital that we carry out mediation and reconciliation work between N'Djamena and Khartoum, since the tense interaction of a complete breakdown in relations between Chad and Sudan is obviously palpable.
on behalf of the PPE-DE Group. - Mr President, I am happy that this debate has remained on the plenary agenda for this week. This situation in Chad requires urgent attention, not only from the European Union, but also from the international community. A summit is due to take place later this week between Chad and Sudan in Dakar, where the Senegalese President will try his utmost to reach common ground on a peace deal between President Déby and President al-Bashir. UN Secretary-General Ban Ki-moon also plans to attend these talks in Dakar, the humanitarian crisis in this region being one of his main priorities.
Such current events underline the importance of Parliament's timely debate this afternoon and I call on all leaders in question to make supreme efforts to resume an all-inclusive political reconciliation process.
The European Union must also make extensive diplomatic moves to support these latest developments. Just before this debate, several of my MEP colleagues and I met with Chadian leader and opposition Member of Parliament, Mr Yorongar, who went missing after the rebel offensive in early February. He was seized by state security forces on 3 February in Chad, but managed to escape to Cameroon before being offered asylum in France. His colleague and fellow opposition politician Mahamat Saleh remains missing. The current crackdown on political opponents, as well as human rights defenders, in Chad must end.
The EU peace-keeping mission has unfortunately suffered its first fatality, after a French peace-keeper mistakenly strayed into Sudanese territory. His funeral takes place today. It will be attended by Mr von Wogau from our group as Chair of the Committee on Security and Defence of the European Parliament. I offer condolences from the PPE-DE Group to this man's family and friends.
In my view, and due to the current humanitarian and security situation, the deployment of the European peace-keeping mission has become indispensable. The United Nations and European Union have a responsibility to protect vulnerable civilians and a duty to provide humanitarian assistance, as well as security for humanitarian personnel. As they continue their respective deployment, I am proud that Irish troops are forming part of this mission.
Finally, I welcome the commitment by Russia to provide helicopters to this mission. Such equipment will offer essential reinforcement in this important EU undertaking.
on behalf of the PSE Group. - (FR) Mr President, Representative of the President-in-Office, Commissioner, for many months now we have been asking about and following extremely closely the EU initiatives to urgently deploy EUFOR in Chad and the Central African Republic, insofar as it is of course essential that this European transition force be operational. Why is it essential? I feel that it is a good idea to repeat this: it is essential so that it is in a position to protect civilian refugees and displaced persons, to allow humanitarian aid to get through, and to guarantee a humanitarian space that has been systematically flouted by the warring parties.
The European Socialists wish to make it clear, however, that the solution to lasting peace in Chad will not be a purely military solution, but also political. On the political terrain, civil society in Chad has offered up a number of specific options to solve the crisis, based on comprehensive dialogue with all players, including the leaders of armed groups, without whose cooperation nothing can be achieved.
We may now wonder whether the EU has taken account of the proposals, and the speech by the Commissioner encourages us in this. We occasionally get the impression, however, as does the civil society I mentioned, that the EU continues to place blind trust in President Déby's supposed ability to solve the crisis. It becomes clearer every day, however, that President Déby alone will never be in a position to bring the peace we expect to Chad.
We thus welcome the statements that have been made on behalf of the European Commission. We hope that it will continue to demonstrate its political courage and daring on this issue.
on behalf of the ALDE Group. - (FR) Mr President, today, as Mr Burke has just said, Staff Sergeant Polin was given military honours today after he was killed in Sudan during the laudable and extremely difficult EUFOR mission in Chad and the Central African Republic. Please allow me to join the homage to him by his comrades-in-arms in the presence of the most senior national and European authorities, especially our High Representative, Javier Solana, and our colleague Karl von Wogau.
For years this House has relentlessly asked the EU to take up its responsibility to protect the victims of the bloody confrontations in Darfur and surrounding regions. It had thus deplored the constant political obstacles preventing deployment of an international force to this end. It also welcomed the adoption, as you pointed out, Commissioner, of UN Security Council Resolution 1778 for the deployment of a military operation in Chad and the Central African Republic as back-up to the UN mission, MINURCAT and a Chad police force.
There is no point saying anything now about the host of difficulties encountered to implement the international force, which was scheduled for deployment in November 2007, finally commenced only at the end of January, and will not be completed until May this year as per the current schedule. Mr President-in-Office, you mentioned the extent to which action by rebel forces in N'Djamena had delayed the mission, but some mention must also be made of the lack of means at the disposal of the European Union to deal with this kind of mission, particularly concerning logistics and helicopters. Here I welcome the announcement yesterday that Russia intends to provide the EU with essential means to assist troops on the ground on this kind of terrain.
Perhaps, Mr President-in-Office, you could shed some additional light on this news?
on behalf of the UEN Group. - Mr President, I should like to thank the President-in-Office, as well as the Commissioner, for their update with regard to the present situation in Chad, and like my colleagues, Mr Burke and Mr Morillon, I want to pay my tribute and extend my sympathy to the family of the French peacekeeper who died in action recently.
One of the horrors that we all have to face in discussing and looking at the situation in Chad, and indeed in that part of Africa in general, is the continuing instability, not just in Chad itself but also in Sudan and the Darfur region and in the Central African Republic, and in other aspects - and, in particular, the outside influences that occur across the different borders that are there. That is why it makes it so difficult to try to find common ground to get solutions. It is all very well to say that we are going to include civil society, but civil society is not given the opportunity to rise and show what it truly wants to see happening, because different rebel forces or opposition forces are there.
That is why the issue that we are now focusing on through the Eurofor mechanism is not only the stability and protection of the refugees from Sudan who have come into Chad - over a quarter of million, of whom nearly 10 000 came in the last month - and also refugees coming from the Central African Republic, but to try and ensure that democracy and the democratisation of the issue are brought to the forefront as well. That is why I congratulate Commissioner Michel on the work he has been undertaking with the - and I use the word guardedly - 'legitimate' Government in Chad and other areas to encourage them to operate properly. Unfortunately, I do not have the same confidence in the independence of the inquiry into the missing, which will take place under the Chadian authorities, but, hopefully, with European Union involvement, that might be encouraged.
My last point is that our troops are now being deployed, thanks to the help from Russia and other countries. Last week I spoke with Lieutenant General Pat Nash, the Operational Commander, who informed me that at the moment there are 700 troops there - 56 of whom are Irish - and the full complement will be there before the rainy season, hopefully by the start of May.
What is incumbent on us now in this Parliament is to give our support to that continuing peacekeeping force by our political actions, by our words but, most importantly of all, by ensuring that they have the proper resources to carry out their task as well.
on behalf of the Verts/ALE Group. - (FR) Mr President, the human rights situation and situation of the civilian population is still critical in Chad, and no initiative towards political dialogue has any chance of succeeding if we do not first have a clear response concerning the fate of the members of the opposition arrested on 3 February, and if there is no end to the violence that always occurs, even as we speak, against those whom Idriss Déby brutally sees as adversaries to be eliminated.
That is why, Commissioner, it is vital you keep up the pressure as you have in the past in order to force Idriss Déby to say where Ibni Mahamat Saleh in particular is, and what has become of him, and to release him if he is still alive. I wish to take this opportunity to welcome and express my solidarity with his son, present today in the galleries, and the parliamentary representative, Mr Yorongar, who has come to talk to us on his country's situation and future.
Commissioner, Mr President-in-Office, ladies and gentlemen, the Chadian diaspora, very much present in Strasbourg today, is listening carefully to you and is relying on you to produce inclusive dialogue that does not exclude any political players in Chad. It is under these conditions that the prospects for peace and a democratic process are possible, in association with all parties, and under these conditions that EUFOR may finally deploy in the best conditions, thus emerging from the ambiguity and uncertainty brought about by recent events. The EU's role must be fully clarified I relation to France's role in this region, which has clearly allowed Idriss Déby to remain in power, even if the discourse employed by the French President has now become more open and calls for changes to previous policies.
Commissioner, Mr President, you must use your considerable potential for pressure to obtain genuine assurances and protection for all democrats in Chad, and thus take a more demanding attitude with President Déby, who at the present time is merely attempting to gain some time and save face.
on behalf of the GUE/NGL Group. - (DE) Mr President, the EU has deployed a EUFOR mission in Chad and one EUFOR peacekeeper has already been killed. That was exactly what we feared would happen. It is alleged that the French elite troops accidentally crossed the border into Sudan.
Is there any point at all to this EUFOR mission? We say no! These troops cannot possibly be neutral. The majority of the EUFOR troops come from France, and France has a military agreement with Déby - who seized power in a military coup - and has aided him by supplying him with weapons and securing the airport against the rebel attack. This rebel attack was launched shortly before the start of the EUFOR deployment. In other words, the mission escalated the conflict and has thus been counterproductive.
Idriss Déby exploited the situation after the rebel attack to quell the democratic opposition. The EU has become embroiled in this mess. We urge you to pull out the EUFOR troops! France - and therefore, indirectly, the EU - is working hand in glove with Chad's military ruler, Déby. The democratic opposition in Chad is calling for more civil society pressure on the government, and that should really be our position here, not the further militarisation of the conflict.
(NL) I would like to thank the Commission and the Council for these statements. I think that they are very useful. Central Africa is dominated by the greatest human rights disaster in the world, and it is continuing to grow.
As has already been said, thousands of refugees have fled from Darfur to Chad, but with continuing violence in Chad people are now also escaping to Cameroon, Nigeria and the Central African Republic. Sudanese military and peace-keeping agents largely support the well-armed Chadian rebels in the border area between Darfur and Chad, and in addition to the Sudanese Government they also get support from the Arab militias in Darfur. This triggers the massive flow of refugees.
Mr President, we cannot remain aloof. We must do all we can to break the impasse in Sudan and Chad and to stabilise this area of conflict, both through political dialogue and by providing support and protection for citizens and aid organisations. It is good that the European Union has decided on a common peace mission to Chad with the aim of protecting its citizens and guaranteeing humanitarian aid.
Mr President, General Henri Bentegeat, Chairman of the EU Military Committee, has reported that equipment is a problem. Can the Council indicate with which countries they are still negotiating regarding possible contributions?
Millions of people have lived for years in this dangerous situation without there being any substantial change. We cannot not succeed. My question to the Commission and the Council is whether there is anything more to say about making this a state-of-the-art, operational mission.
(NL) The rapid availability of neutral EUFOR troops and equipment in Chad is necessary for the security of refugees and inhabitants and for the stability of the region. If the EU wishes to contribute effectively to this, then the Member States, including the Netherlands, must fulfil their promises so that EUFOR can be fully deployed as quickly as possible. The Member States must not, by their slow reaction, cause the supply of troops and equipment and the commitment of EUFOR to be unnecessarily delayed. Helicopters are also necessary from Russia, so that at least they cannot continue wreaking havoc in Chechnya.
However, it is not only the humanitarian situation that at risk, but the stability of the whole region. The border conflict between Chad and Sudan is making the situation worse. The peace negotiations between the Presidents of Chad and Sudan, through Senegal's President, Abdoelaye Wade, are perhaps a step in the right direction. The EU must support this, in the same way that the EU remains in Kenya in the background, but strongly supported by Kofi Annan.
Louis Michel has rightly noted that political dialogue between all players cannot fail to take place. The EU must fight much more strongly, however, for the release of the opposition leaders and human rights activists who have disappeared. Otherwise; dialogue is impossible. Just as in Kenya in January, 'business as usual does not apply here. Freedom and dialogue must become the conditions for the continuation of aid to Chad.
(SV) Mr President, the conflict in Chad cannot be seen in isolation from that in Darfur, in Sudan. It is fairly clear that the Government of Chad is supporting rebels in Darfur. The Chadian opposition reports that Darfur rebels are fighting side by side with the Chadian Government army against Chadian rebels.
My country, Sweden, is contributing a few hundred soldiers to the EUFOR mission. The purpose of the mission is to guarantee the security of the civilian population, but unfortunately there is evidence that the force is being used as a pawn in the internal game in Chad. The President of Chad, Idriss Déby, has made a statement calling on EUFOR to take eastern Chad as soon as possible. Déby clearly wants to use EUFOR to secure the survival of his own regime.
Let me put a question to the Commission and the Council: how can you guarantee that EUFOR will act entirely independently of such pressures? What do you think about the cooperation of the Déby Government with the rebels in Darfur? Am I wrong? In that case, convince me! As regards the prisoners from the civilian opposition in Chad, it is good that there have been some releases, but much more needs to be done. What is the EU doing to ensure that all political prisoners are released immediately?
Mr President, I have expressed my serious reservations about the Chad operation from the start. The EU should not be meddling in military matters. In any case, the situation in Darfur and the neighbouring areas of Chad and the Central African Republic require a well thought-out, coherent policy, politically driven, that would include the imposition of a no-fly zone - a task that only an organisation such as NATO is competent to undertake. What we now see is a half-baked, politically contrived operation, pursuing largely French objectives, with the EU playing catch-up.
It is appalling that such a precarious operation was set in motion without a proper assessment of the threat and without provision of key equipment capabilities prior to deployment. I am thinking in particular of the lack of helicopters. No European ally was willing to offer them. Now, as an afterthought, we are told that the Russians will provide the helicopters - not only that, but Russia wishes to participate in the mission. What does this say about EU motives? So desperate to create any patchwork, hazardous alliance as long as it does not involve the Americans. This exposes the reality of such activities. I can think of no greater condemnation of European security and defence policy.
(PL) Mr President, an important element of our mission to Chad should be wide-ranging political action aimed at effective mediation between both feuding sides. Unless an understanding is reached between the governments in Khartoum and N'djamena the mission may prove futile and any results quickly reversed. It is therefore important for us to participate in wide-ranging mediation involving international institutions so as to encourage the leaders of both countries to resolve contentious issues.
The European Union's mission is tasked with improving security for the humanitarian missions in Eastern Chad. Experts in international politics have pointed out that this could lead to an increased flow of refugees from the area of Darfur, seeking a safe haven where they will be safe from armed rebel groups. If this comes about, we may well find ourselves in a difficult situation if we recall the statements made by the Prime Minister of Chad, who recently called upon the international community to remove the refugees. The Prime Minister also threatened that if no action was taken, the Chadian authorities would remove the refugees from Chad themselves. I am sure that such statements will remind all of us of the conflicts in the Balkans, where the various sides dealt with national minorities and refugees in a similar manner.
Mr President, the very name Darfur has become synonymous with human misery and suffering. The fall-out from the war in Sudan has spilled over the border into Chad, with nearly 300 000 refugees from Sudan putting an enormous strain on Chad's economy and political stability. Without a political solution to problems in this region, there will be no prospect of peace. At this time, however, we must also deal with the immediate situation, and with this aim in mind the EU is sending 3 700 military personnel to protect the refugees.
Poland is sending a 400-strong contingent, including engineers and medics. Our military personnel face dangerous and harsh conditions and will witness harrowing scenes. They deserve our gratitude and respect for the task they are undertaking. They did not deserve the criticism from the extreme Left and Euro-sceptics in this Chamber.
(FI) Mr President, everyone we hear speak today says that there is a pressing need for humanitarian aid. Many aid workers, however, have had to withdraw from the region because it is not safe. The UN's refugee agency has reported that the situation with regard to security and assistance in refugee camps is particularly poor and that sexual violence is widespread.
The Chadian government's declaration of a state of emergency on 15 February has accelerated that country's decline into chaos. The declaration is an especially worrying way of addressing the crisis and confusion. In practice it gives the government the right to silence and to detain both the actual and suspected representatives of the opposition. The state of emergency also gives the government the right to place restrictions on citizens' freedom of movement and assembly and the right to control private and state media.
The EU should appeal to the Chadian Government to lift the state of emergency and should encourage Chad to participate in closer cooperation in order to guarantee access on the part of organisations delivering humanitarian aid to the crisis areas and to make it possible for them to work there. This should happen as soon as possible.
(SK) In Chad at present more than 250 000 Sudanese refugees live in 12 refugee camps in the eastern part of the country. At the same time (although this is mentioned less often), Chad is right now also a place of refuge for 57 000 refugees from the Central African Republic, who live in four camps in the south of the country.
Let us not forget that women account for more than 56% of refugees. More than 60% of refugees are under 18 years of age and that is why I want more attention to be paid to education and health care, in addition to the basic conditions of human survival. Apart from that, there is a large group in Chad, totalling 180 000 people, who have become internally displaced due to the internal security conditions. Most of them are in the eastern part of the country and lack the basic conditions for survival including food, everyday objects, clothing, drinking water, supply of medicines and vaccines.
I call on the Commission to find effective mechanisms so that our mission to Chad has far greater authority and much better technical equipment, including medical equipment.
Mr President, my colleague has given the figures and I will not repeat them, except to say that, of the 57 000 figure he spoke of, 12 000 of those have gone to the Central African Republic since the beginning of 2008. We now have in Chad a large contingent of Irish troops. I wish them well. They are part of a large EU contingent - 14 EU states in total, while there are 21 Member States participating in the operational headquarters.
The situation is this: we have a very serious humanitarian problem on our hands. I do not agree with those who say that this can only be sorted out by NATO. This can be sorted out by Eurofor if they are organised - and they are now organising to do it. I welcome the fact that they are at last getting the tools with which to do the job, but let us give them the time to bed in and to actually go about making the place safe for humanitarian aid and support them while they are there, rather than sniping at them with the sort of nasty, political comments we heard from the extreme Left here today.
President-in-Office. - (SL) I would like to answer some more important questions from this debate, firstly regarding some technical resources and equipment, that is to say helicopters. This is not a problem specific to the European Union. The same issues are facing others, too: NATO, the United Nations and so on, but of course that is not an excuse.
I would like to reassure Mr Morillon and Mr Van Orden that European bodies are active on this issue. At the moment the European Defence Agency is working on this problem, that is to say on a long-term solution to the helicopter issue. As has already been mentioned, negotiations with the Russian Federation are taking place to secure helicopters. At the moment I have no information about the phase reached so far or whether the negotiations have finished. However, I know they are taking place.
As regards the deployment of this mission, and in response to the question from several Members of Parliament, among them Mrs Martens, I would like to reiterate that there was a 12-day interruption in the deployment of the mission, which has now ended. The deployment is continuing and, as I said in my introduction, we do not expect the overall time frame of the operation to be affected. Despite this 12-day delay, the overall framework will not be affected. As planned, the initial operating capability will be reached in a few days, in the middle of this month.
As regards the first victim of this operation, a member of the French contingent, I have to say that an inquiry is still taking place. The funeral was attended today by the High Representative, Mr Solana, and the Commander of the operation, General Nash, who expressed sympathy on behalf of the European Union.
I would like to end with the following thoughts. The European Union is aware of the seriousness of the crisis in Chad and its regional dimension, which I have mentioned before. This is why it will continue to encourage dialogue between the government and the opposition in Chad itself, as well as between the governments of Chad and Sudan.
We see EUFOR as a significant contribution to these efforts and we are aware of the importance of good equipment. I would like to comment on the statement by Mr Holm and stress that the EUFOR mission in Chad is part of MINURCAT, the United Nations Mission in the Central African Republic and Chad. That is why impartiality and independence are among the fundamental principles of this operation, that is to say of the United Nations' Mission and the EUFOR operation. These fundamental principles of neutrality and impartiality are those of the EUFOR operation in Chad and the Central African Republic.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I also wish to begin by paying homage to the French soldier who died on active service during a dangerous peace-keeping mission. We wish to express our condolences to the family of this soldier, the victim of a difficult mission.
I was not aware that Mr Yorongar and Mr Saleh's son were in the galleries. I also wish, therefore, to welcome them and tell them - though this has not been officially requested of me - that I am naturally willing to meet them if they wish to apprise me of any information I may lack. I am very happy to meet with them.
Several of you spoke along the lines of my initial comments, in other words, to the effect that we are increasingly calling for inclusive dialogue to bring together all the parties involved: the government, of course, the government majority, the representatives of the opposition, including - and I have made this quite clear to President Déby - the representative of the armed rebels, but also - and here I would perhaps like to have everyone's support - the representatives of civil society, since they are very much absent from the process, and I do not detect any great desire in any of the other camps to include them. At my meeting with the representatives of the Monitoring Committee led by Mr Lol, I was able to tell them it is equally important that civil society be involved in the process.
Secondly, I believe that there will be no lasting solution without dialogue, but there cannot be any lasting solution in Chad if there is no solution or no restoration of relations between Sudan and Chad. It has been clearly established that there are various influences at play here, and thus it seems to me that this is another parameter of the solution.
Mrs Aubert, I obviously agree with your concerns and the need to exert maximum pressure on President Déby, and in fact on everyone concerned, to ensure that human rights are respected. I have spoken out very clearly and firmly against the arbitrary extrajudicial arrests. A demand has also been made for the state of emergency to be lifted, with no ambiguities. As I said, we also asked for the committee of inquiry to be open to the representatives of the international community in order to guarantee objectivity and tangible results.
I wish, however, to make a small clarification in relation to your request for the EU to have a policy that differs from that of France, since otherwise this would not be intellectually honest on my part. I was party to President Sarkozy's extremely clear message to Mr Déby. I did not get the impression there was any kind of alliance of interests between the French President, in other words, France's most senior representative, and President Déby. The tone, content and substance of the message were entirely unambiguous. I must say that his words left a very favourable impression. In my presence he clearly spoke out to Mr Déby against the arbitrary extrajudicial arrests and the fact that nobody knew where the missing people were, and he strongly emphasised the need for inclusive dialogue involving every single party.
Concerning the deployment of EUFOR MINURCAT, we are pleased to report the redeployment of EUFOR Chad/Central African Republic on Tuesday, 12 February. EUFOR, of course, is an essential contribution by the EU to the protection of the civil population in eastern Chad and to regional stabilisation. I do not agree with those who oppose this as I feel that they are wrong to underestimate the importance of this mission or even to say we have no business going there; that is not my position at all. The European Commission has drawn up an action plan to accompany the stabilisation process, to support the voluntary return of displaced populations to their original villages and to relaunch development in the areas of eastern Chad affected by the conflict.
The EUFOR mission - which now consists of 600 men, 380 of whom are posted in Abéché - was deployed on 12 February 2008 and is due to achieve its initial operating capacity by mid-March and its full operating capacity by June, i.e. 3 700 men, which should ensure deployment of MINURCAT. Deployment of MINURCAT is crucial in terms of providing security and protection for civilians in eastern Chad, and obviously also contributes to monitoring and the promotion and defence of human rights. It is an extremely important committed observer. Deployment of MINURCAT is all the more important because the Commission made arrangements for a programme to monitor the legal and prisons system in 2007 and reform the security system by 2008-2011. We would remind the House that the Chadian authorities must approve the MINURCAT operating procedures as soon as possible because any additional delays could obviously affect the deployment schedule for the Chad humanitarian protection police force, more than half of the budget for which is financed by the Commission.
I would like to say a few words on Community support in eastern Chad. The Commission has been providing humanitarian aid to eastern Chad since 2004, and aid in 2007 totalled EUR 30 million. The European Commission also allocated EUR 10 million to deployment of the MINURCAT police force. Through the 9th European Development Fund it has allocated over EUR 13 million to implement a rehabilitation support programme for Chad and the Central African Republic. It has also agreed to support, within its means, a process of reconciliation between the ethnic groups that clashed in 2006 and have had no further relations since a wave of massive population displacements. Implementation of these programmes, however, requires lasting stabilisation of the sub-region.
Mr President, ladies and gentlemen, I felt that it was important to make these points. I would like you to know in any case - and I wish to say this publicly - that I fully undertake to monitor this issue on a daily basis. I am willing to go there when I feel that that would be necessary and useful, and I can do this at very short notice. I have arranged to meet President Beshir quite soon, and President Déby again, particularly on the issue of relations between Sudan and Chad. In addition, I will obviously continue to maintain the necessary contacts with the various political actors and civil society in a bid to make progress on this inclusive dialogue, without which there cannot be any lasting solution in the region.
The debate is closed.
Written Statements (Rule 142)
in writing. - (GA) Irish soldiers are famed for their involvement in peace-keeping operations with the United Nations in places where there is crisis or conflict. It should be the United Nations who leads the way in terms of peace-keeping operations, but this cannot be achieved by participation in European battle groups of this kind.
There is a particular problem with participation in the EUFOR group in Chad. France has a central role in this force. Yet, other French soldiers are giving support to Idriss Déby, the President of Chad, who has been heavily criticised by Amnesty International. In addition, Chad is a former colony of France.
There is a danger that Irish forces will be perceived as a supporting force for a government whose human rights record has come under suspicion. There is a danger that Ireland will no longer be perceived as neutral.
An international force is needed to support those who are in difficulty in Chad, but it should really be a United Nation's force.